Filed 4/11/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                   2019 ND 93


Scott Horst,                                                 Plaintiff and Appellee

      v.

Charlotte Horst,                                          Defendant and Appellant

       and
State of North Dakota,                              Statutory Real Party in Interest


                                  No. 20180402


       Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable Gail Hagerty, Judge.

      AFFIRMED.

      Per Curiam.

      William Woodworth, Bismarck, ND, for plaintiff and appellee (on brief).

      Charlotte Horst, self-represented, defendant and appellant (on brief).
                                   Horst v. Horst
                                   No. 20180402


       Per Curiam.
[¶1]   Charlotte Horst appeals from a third amended judgment awarding a divorce
and establishing primary residential responsibility, child support and parenting time
of two minor children. Charlotte Horst argues the district court erred in analysis of
the best interest factors relating to parenting time and primary residential
responsibility, abused its discretion in denying appointed counsel, and improperly
disregarded a request for an annulment. We summarily affirm under N.D.R.App.P.
35.1(a)(2), (3) and (4).
[¶2]   Charlotte Horst attempts to raise various constitutional and other claims, which
we do not consider because her arguments were inadequately articulated, supported,
and briefed. State v. Noack, 2007 ND 82, ¶ 8, 732 N.W.2d 389.
[¶3]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen
       Jerod E. Tufte




                                          1